DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn Rejections
The prior Double Patenting rejection have been withdrawn as necessitated by the amendments.

Allowance
Claims 1-4, 6-14, 16-24 and 26-30 are allowed. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record – Smith (US 2005/0223046), Gislason (US 2013/0151491), Chowdhuri et al. (US 2006/0218123), Lawande et al. (US 2005/0187917), Pradhan et al. (US 2014/0075002), Schiefer et al. (US 5,758,146), Pedersen et al. (US 5,442,778) and Dash et al. (US 2014/0359771).   However, the references failed to teach creating one or more partitions based on changes to a table, at least one of the one or more partitions overlapping with respect to values of one or more attributes with at least one of another partition and a previous partition, the creating of the one or more partitions resulting in a decrease in a degree of clustering of the table; 

determining an amount of new data added to the table, determining an amount of time that a first query should take to execute, the first query comprising a test query utilized for testing the degree of clustering of the table, and 
determining that an execution time of the first query exceeds a threshold query execution time corresponding to the amount of time that the first query should take to execute; and in response to the execution time of the first query exceeding the threshold query execution time, increasing the degree of clustering of the table by reclustering one or more partitions of the table.

A thorough search for prior art in the EAST database and on domains (NPL-ACM and Google.com) has been conducted. The prior art does not fairly teach or suggest the claimed subject matter as described above and reflected by the combined elements in the independent claims 1, 11 and 21.
Dependent claims are allowed at least by virtue of their dependencies from the independent claims.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to POLINA G PEACH whose telephone number is (571)270-7646.  The examiner can normally be reached on Monday-Friday, 9:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on 571-270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/POLINA G PEACH/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        May 17, 2021